Case 19-10447-pmm        Doc 45    Filed 12/23/19 Entered 12/23/19 07:50:13           Desc Main
                                  Document      Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

IN RE:        CURLAN LEWIS JOHNSON,                 :      Chapter 13
                                                    :
                      Debtor                        :      Bky. No. 19-10447 ELF


                                          ORDER

       AND NOW, upon consideration of the Debtor’s Motion to Modify Confirmed Plan (“the

Motion”), and after notice and hearing, and with the consent of the Chapter 13 Trustee,

       It is hereby ORDERED that:

1. The Motion is GRANTED.

2. The Debtor’s Amended Chapter 13 Plan (Doc. # 40) is APPROVED.




Date: December 23, 2019
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE
